Citation Nr: 1607394	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  06-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for migraines, prior to February 1, 2013, and higher than 50 percent thereafter.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine with a herniated disc.  

3.  Entitlement to an increased rating for major depressive disorder, evaluated as 30 percent disabling prior to February 11, 2013, and as 70 percent disabling thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Eleanor Donati Flechas, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982, and from January 1989 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2005, November 2005, and October 2009 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2009 and March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the October 2009 rating decision reflects that service connection was granted for major depression.  In July 2010, the Veteran filed a notice of disagreement (NOD) with the initial 30 percent rating assigned and a statement of the case (SOC) addressing the initial 30 percent rating assigned for depression was issued in January 2013.  Although the June 2014 rating decision in which the rating for depression was increased to 70 percent, effective February 11, 2013, and noted to be the date of the claim for increase, the Board finds that the Veteran's February 2013 submission, received within 60 days of the January 2013 SOC, is reasonably construed as a substantive appeal with the October 2009 rating decision as to the initial rating assigned for major depression.  As such, and although the Veteran expressed disagreement with the effective date assigned for the increase to 70 percent in the June 2014 rating decision, the appeal stems from the initial rating assigned following the grant of service connection in the October 2009 rating decision.  As such, the issue is recharacterized as reflected on the title page.  

The Board notes that an August 2010 rating decision reflects that service connection was granted for headaches.  The Veteran filed a NOD with the initial noncompensable rating assigned for headaches.  Although a handwritten notation on the Veteran's February 28, 2011, submission states that a February 2011 supplemental statement of the case (SSOC) addressing the initial rating assigned for headaches was in Virtual VA, the February 2011 SSOC in Virtual VA addresses issues other than the initial rating assigned for headaches.  Moreover, a SOC addressing the initial rating assigned for headaches is not associated with the file.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.  

The Board notes that in an April 2015 submission, the Veteran asserted that the June 2014 RO decision assigning an effective date of February 1, 2013, for the rating increase to 50 percent for migraines, is clear and unmistakable error (CUE).  As the June 2014 RO decision is not final, it cannot be subject to a CUE claim.  38 C.F.R. § 3.105(a),  

In February 2015, the Veteran revoked the power of attorney of record by submitting a VA FORM 21-22a in favor of the Eleanor Donati Flechas, Attorney at Law.  

The issues of entitlement to an initial compensable rating for migraines, prior to February 1, 2013, and higher than 50 percent thereafter; and entitlement to an initial rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, from July 1, 2008, major depressive disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; total social and occupational impairment due to major depressive disorder is not shown.

2.  Since August 20, 2008, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability evaluation, and no higher, for major depressive disorder, from July 1, 2008, and no earlier, are met.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  Since August 20, 2008, and no earlier, the criteria for a grant of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted for major depression.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records, as well as Social Security Administration (SSA) records, have also been obtained.

The Veteran was provided VA medical examinations in September 2009 and May 2014.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Major Depressive Disorder

The appeal stems from the initial 30 percent evaluation assigned in an October 2009 rating decision following the grant of service connection for major depression.  In a June 2014 rating decision, the rating was increased to 70 percent, effective February 11, 2013.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's major depression is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015). 

Under Diagnostic Code 9434 (addressing major depressive disorder), a 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

The Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994) (DSM-IV).  The amendments replace those references with references to the recently updated DSM-V.  As the Veteran's claim with respect to major depression was certified to the Board before August 4, 2014, the DSM-IV applies.

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See DSM-IV; Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score between 31 and 40 is defined as "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 is defined as moderate or moderate difficulty in social, occupational, or school functioning.  See DSM IV.  

Further, and although not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the November 2010 SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The SSA determination reflects disability due primarily to psychiatric symptoms, and secondarily to degenerative disc disease and migraines, since August 20, 2008.  

In addition, a May 2010 private report reflects a worsening in psychiatric symptoms in 2008 as evidenced by VA inpatient records reflecting admission on August 26, 2008, with symptoms to include increased anxiety and depression over the previous six weeks, and a GAF score of 45 was assigned.  Assessments included major depressive disorder with psychosis.  

Although a GAF score of 60 is reflected in the inpatient discharge summary in September 2008, other records dated that same month note the Veteran's judgment and insight were limited.  A November 2008 VA treatment record reflects that although depressive symptoms had somewhat improved, he had alternating good days with bad days.  

A November 2008 private report reflects diagnoses to include somatoform disorder, major depression, recurrent, with occasional psychotic features.  It was noted that he would likely have difficulty interacting productively with coworkers and supervisors due to his interpersonal difficulties.  

In addition, and consistent with the contemporaneous VA treatment records, the May 2010 private report notes a subsequent exacerbation of depression in December 2008.  Further, inpatient records in January 2009 reflect suicidal ideation, and in addition to poor eye contact, psychomotor retardation and dysphoric mood were reported.  A June 2009 record reflects a history of suicide attempts in both September 2008 and December 2008.  Moreover, VA inpatient records in August 2009 reflect GAF scores ranging from 30-35.  

The May 2010 private report further notes that the Veteran participated in a domestic relations group in September 2009 for depression and anxiety, and that neurovegetative signs and symptoms and a dysthymic mood were reported in October 2009.  Psychiatric medications were noted to have been increased.  

In addition, and although the October 2009 VA examination report reflects a GAF score of 51, no psychological testing was noted to have been performed, and the Veteran's report of being 'kinda drugged up," on pain medications was noted.  In addition, the report of examination notes that the Veteran still considered suicide, had little energy, difficulty sleeping, little appetite, and isolated himself, and described his mood as a 2 out 10 on a scale of 1 to 10 with 10 being the best.  In addition, although VA treatment records in 2011 and 2012 reflect GAF scores between 51-60, complaints of depressed mood, lack of interest, concentration difficulties, irritability, and sleep difficulty were noted, despite compliance with numerous psychiatric medications, at that time, as well as in December 2009 and January 2010.  An August 2010 record reflects suicidal ideation, along with attendance at a domestic relations clinic in September 2010.  

The Board notes that the Veteran is competent to report his symptoms.  Although the May 2014 VA mental examination report notes some over-endorsement of symptoms, the May 2010 private report notes evidence of a credible psychological evaluation, and no major issues of credibility.  The symptoms reported on VA examination in May 2014, to include impairment of short- and long-term memory, retention of only highly learned material, while forgetting to complete tasks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, are not dissimilar from symptoms reported throughout the appeal.  

Although the May 2014 VA examination report reflects only a diagnosis of major depressive disorder, as noted above, other diagnoses entered during the appeal include depression with psychosis in 2008.  It appears that the symptoms attributed psychosis may be undistinguishable from those attributed to major depressive disorder, and thus the symptoms would be attributed to the service-connected major depressive disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In addition, the criteria for both a 30 percent and 70 percent evaluation require occupational and social impairment and, although the GAF scores have ranged from 30 to 51 and higher, the Board must review the matter with a longitudinal perspective.  The Board notes that although a GAF score was not assigned in the May 2014 VA examination report upon which the RO based the increase to 70 percent, resolving all reasonable doubt in the Veteran's favor, the Board finds that, based on the whole of the record, symptoms associated with major depression more nearly approximate to the criteria for a 70 percent rating, from July 1, 2008, the approximate date of the increase in symptoms, as documented in the VA inpatient records in August 2008.  

The evidence establishes deficiencies in the most of the areas of work, school, family relations, judgment, thinking, and mood, from July 1, 2008.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The records objectively confirm that major depression affects the Veteran's ability to function independently and results in social and occupational impairment, from July 1, 2008, but no earlier.  Prior to July 1, 2008, the evidence does not establish that the Veteran's psychiatric symptoms more closely approximate to occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating, or higher.  
A schedular rating higher than 70 percent for major depressive disorder is not warranted at any time during the appeal.  Comparing his reported and documented psychiatric symptoms to the rating schedule, he does not manifest or more nearly manifest the behavioral elements of 100 percent disability due to depression.  

Although some findings reported, such as GAF scores ranging from 30-35, as reflected in August 2009 inpatient records, would support a 100 percent rating, the evidence does not establish total social and occupational impairment due to psychiatric symptoms.  

VA treatment records in December 2009 and August 2010 reflect that he was oriented times four.  Good eye contact was reported, and he was noted to be cooperative.  Thoughts were coherent and goal-directed, and speech was of normal tone, pitch, and rate.  He denied hallucinations, paranoid/grandiose ideations, and suicidal and homicidal thoughts.  There is no competent, objective evidence of gross impairment of thought processes or communication due to major depression.  Although suicide attempts were noted in 2008, no suicidal ideation was noted on VA mental disorders examination in May 2014, and there is no evidence of persistence of the Veteran being a danger to himself or others.  

The Board notes that although the May 2010 private report reflects that the Veteran was not able to maintain gainful employment due to his psychiatric disorder, noting residual disease process that resulted in such marginal adjustment that even a minimal increase in mental demands or change in the environment would be predicted to cause the individual to decompensate, such does not establish total occupational and social impairment due to psychiatric symptoms.  The May 2014 VA mental disorders examination report notes that the Veteran has been married for 28 years, and has a close relationship with his two adult daughters.  In addition, and although little eye contact was noted, thought process was noted to be goal-directed and logical.  The examiner specifically determined that the Veteran is not unemployable due to major depression.  

The 70 percent rating assigned in this decision, effective July 1, 2008, contemplates serious symptoms or any serious impairment in social, occupational, or school functioning, and/or impairment in earning capacity, including loss of time from exacerbations due to depression.  38 C.F.R. § 4.1 (2015). |

The evidence is in favor of a 70 percent rating for major depression, from July 1, 2008, and no earlier.  The preponderance of the evidence is against a rating higher than 70 percent for major depression; there is no doubt to be resolved.  A rating higher than 70 percent for major depressive disorder is not warranted. 

III.  Extraschedular Consideration

The Board notes that in the decision below, a TDIU is granted.  In evaluating the Veteran's rating for major depressive disorder, the  Board has also considered referral for an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  There is a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The evidence shows that major depressive disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), prior to July 1, 2008, and by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, since thereafter.  As the schedular criteria for rating psychiatric disorders include consideration of occupational impairment, the Board finds that the schedular criteria reasonably contemplate these symptoms.  Accordingly, the Board finds that the Veteran's disability picture due to major depressive disorder is contemplated by the ratings schedule; the assigned schedular evaluations for the service-connected major depressive disorder are adequate; referral for extraschedular consideration is not warranted.

IV.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In view of the grant of the 70 percent rating for major depressive disorder in the decision above, effective July 1, 2008, the Veteran met the threshold schedular requirement for an award of a TDIU under 38 C.F.R. § 4.16(a), from July 1, 2008.  

The question remains as to whether his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment from July 1, 2008.  Although not bound by a SSA determination, the Board has given consideration to the SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The November 2010 SSA determination reflects disability due to his service-connected a psychiatric disorder, as well as service-connected degenerative disc disease and migraines.  

The Board notes that although the May 2014 VA neck examiner determined that the Veteran is able to be gainfully employed, noting that mild degenerative disc disease of the neck cervical spine is not abnormal for the Veteran's age group, and that even flare ups of pain would not restrict his ability to work, the opinion appears to be based, at least in part, on finding that with proper treatment of the Veteran's depression, his pain would become more easily managed, and thus, not totally unemployable.  To the extent that medication was a component of the treatment referenced, the Board notes that ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria are not for consideration.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

In addition, a May 2010 private report in association with the SSA determination, it was concluded that the Veteran was not able to maintain gainful employment due to his psychiatric disorder.  In that respect, the report notes a medically documented psychiatric disorder of at least 2 years' duration that caused more than a minimal limitation of ability to do any basic work activity, with symptoms or signs currently attenuated by medication or psychosocial support.  Repeated episodes of decompensation were each noted to be of extended duration.  The report notes a "residual disease process that has resulted in such marginal adjustment that even a minimal increase in mental demands or change in the environment would be predicted to cause the individual to decompensate."  

Moreover, a March 2015 opinion from Clifford Vocational Services reflects that the Veteran's physical limitations associated with the spinal degenerative disc disease included inability to walk and stand even for short periods of time without the development of significant pain.  In addition, navigating safely in his environment was noted to cause limitations in balance and stability while attempting to walk or arise from sitting positions.  Further, the negative vocational impact due to migraine headaches was noted to include frequent unscheduled absences, as well as unacceptable levels of prolonged absenteeism from the place of employment.  It was concluded with a high degree of certainty that the Veteran is unable to maintain gainful employment on a regular and consistent basis even at the sedentary level.  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

After a review of the evidence of record, the Board finds, resolving any reasonable doubt in the Veteran's favor as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports a finding that the combined effects of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the evidence shows that entitlement to a TDIU is warranted from August 20, 2008, the date the Veteran was last employed, as documented in the November 2010 SSA determination.  

The Board finds that since August 20, 2008, the Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  Therefore, based on the evidence, to include the Veteran's experience and work history, the SSA determination, and VA and private medical evidence of record, entitlement to a TDIU is warranted based on the cumulative effect of the Veteran's service-connected disabilities, particularly his psychiatric disorder, migraine headaches, and degenerative disc disease.  Accordingly, entitlement to TDIU is warranted from August 20, 2008.  As the evidence reflects that the Veteran was substantially gainfully employed, prior to August 20, 2008, the issue of entitlement to TDIU, prior to August 20, 2008, is moot.



ORDER

A 70 percent rating, but no higher, for major depressive disorder, from July 1, 2008, and no earlier, is granted.  

A TDIU, from August 20, 2008, is granted.  


REMAND

The Veteran seeks a higher rating for his service-connected cervical spine disability.  Further development is necessary.  

Initially, the Board notes that although the May 2014 VA examiner checked the box "No" in response to the question as to whether the Veteran had a diagnosis of intervertebral disc syndrome, the June 2014 VA addendum opinion reflects that the Veteran has degenerative joint disease of the cervical spine related to the service-connected degenerative disc disease with a herniated disc of the cervical spine.  

In addition, the May 2014 VA examination report notes no radicular pain or any other signs or symptoms due to radiculopathy or other neurologic impairment associated with the cervical spine disability.  However, the March 2015 private Vocational Assessment, referenced in the Veteran's June 2015 correspondence, reflects the Veteran's complaints of neck pain radiating to the right arm and hand with numbness extending to the fingers.  

Further, and although the May 2014 VA examiner determined that there was no impact on the Veteran's ability to work due to the cervical spine disability, in addition to the November 2010 SSA determination reflecting disability, in part, due to degenerative disc disease of the cervical spine, and the grant of a TDIU in the decision above, in July 2014, the Veteran noted use of narcotics for pain management, and the March 2015 Vocational Assessment states that the Veteran would be unable to work a full day without the pain medication.  The Board notes that ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

In addition, the March 2015 Vocational Assessment notes that the cervical spine disability results in the inability to walk or stand for even short periods, difficulty descending and ascending stairs, limitation in lifting and carrying, and inability to perform repetitive activities such as bending, stooping or twisting, as well as a requirement to sit and lie down frequently to manage the pain, all of which affect his ability to work.  As the more recent evidence indicates a worsening of the Veteran's symptoms since the May 2014 VA examination report and addendum opinions, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his cervical spine disability, including any associated neurologic impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As the claims file is being returned, it should also be updated to include any outstanding and relevant VA treatment records.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, as noted in the introduction, the record reflects that the Veteran filed a NOD in February 2011 with respect to the initial noncompensable rating assigned for migraine/headaches in the August 2010 rating decision.  A SOC pertaining to this issue is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing entitlement to a compensable rating for migraine, prior to February 1, 2013, and higher than 50 percent thereafter.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his cervical spine disability that are not already of record.  The RO/AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file

3.  Thereafter, schedule the Veteran for a VA cervical spine examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  The current severity of degenerative disc and joint disease of the cervical spine must be described. 

The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical spine, and must also indicate the normal range of motion of the cervical spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be provided as to whether any pain found in the neck could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disability.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to his service-connected cervical spine disability. 

A rationale for all opinions expressed must be provided.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


